DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, in the reply filed on 03/03/2021 is acknowledged.  The traversal is on the ground(s) that Figures 19 & 24 also be included in Species I and that Figure 45 should be part of Species III and that the Figure 24 is applicable to Species I,II,III,VII.  This is persuasive however the original species restriction is still valid.  Figures 19 & 24 will be included in the examination of Species I. 
The requirement (restriction between the species embodiments) is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power source (claim 5), slot (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claim 15 objected to because of the following informalities:  There seems to be a grammatical error: line 2 should state adjustably not adjustable. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Applicant lists 18 as the extended/retracted position sensor, 27 as the retracted sensor position and 28 is the extended sensor position, then later refers to 28 as the extended sensor and 27 as the retracted sensor.  Terminology should remain consistent throughout the specifications.  A position cannot be referred to as an object, for instance, when Applicant claims “U-shaped channel in the sensor retention plate 19 that accepts the extended sensor 28 and retracted sensor 27” rather, Examiner suggests that the specifications recites “U-shaped channel in the sensor retention plate 18 that accepts sensor 18 when in the extended position 28 and the retracted position 27”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the drive linkage" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no previous disclosure of the drive linkage, however, there is a disclosure of an adjustable linkage in claim 7, which claim 12 depends form.  It is unclear if Applicant is attempting to claim another type of linkage, or the same linkage as claim 7. For the purposes of examination, the drive linkage is considered to be the adjustable linkage in claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-10,12,26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemingway et al. US 20100314890 (hereinafter referred to as Hemingway). 

Regarding claim 7, Hemingway discloses the combination with a pivotal vehicle door (abstract) and a door frame (vehicle frame) having a post (supporting structure, abstract), a power strike (20) and latch assembly (latch mechanism, abstract), comprising: 
a powered strike (18,20) mounted on the door post for movement between extended (at 12) and retracted (at 14) positions; 
a rotary latch (latch mechanism) on the door movable between open and closed positions relative to the strike; 
whereby the strike is retracted (at 14) when the latch is fully closed, the strike is extended (at 12) when the rotary latch is open (paragraph 31); and 
an adjustable linkage (26,28) drivingly connected to the strike to move the strike an adjustable distance (paragraphs 30-31, fig.2) between positions.

Regarding claim 8, Hemingway discloses the combination of claim 7 further comprising a switch (sensor, paragraph 32) to detect the open and closed positions of the rotary latch and to send a signal (paragraph 32) corresponding to the rotary latch position for moving the strike.

Regarding claim 9, Hemingway discloses the combination of claim 7 further comprising an electric motor (22) drivingly connected to the strike via the linkage to move the strike between the extended and retracted positions (paragraphs 30-33, fig.2).

Regarding 10, Hemingway discloses the combination of claim 9 further comprising a switch (sensor, paragraph 32) to send a signal (paragraph 32) to the motor corresponding to the open and closed positions of the rotary latch.

Regarding claim 12, Hemingway discloses the combination of claim 7 wherein the drive linkage includes a linkage (26, 28) adjustably (via meshing of teeth) connected to vary the distance of movement of the strike.

Regarding claim 26, Hemingway discloses a powered strike and rotary latch assembly for a vehicle door (abstract) which is opened and closed relative to a door frame (vehicle frame), the assembly comprising: 
a strike (18,20) mounted on one of the door and the door frame; 
a latch (latch mechanism, abstract) mounted on the other of the door and the door frame; 
one of the strike and the latch being movably mounted (fig.1-6); 
a motor (22) to move the one of the strike and the latch; 
an adjustable linkage (26,28) between the motor and the one of the strike and the latch to adjust a position (fig.2) of the one of the strike and the latch.

Regarding claim 27, Hemingway discloses the assembly of claim 26 wherein the strike is movable and linked to the motor. (fig.2)

Regarding claim 28, Hemingway discloses the assembly of claim 26 wherein the latch is movable and linked to the motor. (abstract, paragraphs 30-33)

Claims 13,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. US 20060175846. 

Regarding claim 13, Rice teaches the movable strike assembly for a vehicle door (abstract) having a rotary latch (26), comprising: 
a pivot plate (70) pivotally mountable to a door post (14) of the vehicle; 
a strike (38) on the pivot plate adapted to be releasable captured by the latch;
an electric motor (154) drivingly connected to the pivot plate to reciprocally pivot the pivot plate and thereby move the strike between an extended position (shown by dashed lines, fig.1) when released from the rotary latch open and a retracted position (shown by solid lines, fig.1) when captured by the rotary latch;
the motor being powered separately (see paragraph 66, the latch will operate even in the event of loss of power) from the latch such that loss of power to the motor does not preclude operation of the latch.

Regarding claim 17, Rice further teaches the movable strike assembly of claim 13 further comprising a headed rivet (86) fixed to a mount plate (60) supporting the pivot plate on the door post and a slot (74) in the pivot plate adapted to receive the rivet when the pivot plate is pivoted to retract the strike, to provide increased longitudinal strength for the strike assembly. (Rice, fig.1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18,20,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. US 20100314890 alone (hereinafter referred to as Hemingway). 

Regarding claim 18, although Hemingway does not teach steps of a method for releasably cinching a vehicle door relative to a door frame, Hemingway does teach the apparatus for releasably cinching a vehicle door relative to a door frame, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to for Hemingway to teach the method for releasably cinching a vehicle door (abstract) relative to a door frame (vehicle frame) comprising: 
engaging a rotary latch (latch mechanism) on the door with a movable strike (18,20) on the door frame; and 
then retracting the strike to seal the door in a closed position in the door frame; 
disengaging the latch from the strike; and 
then extending the strike to prepare for a subsequent closing of the door; and 
wherein the retraction and extension of the strike covers a distance.
Hemingway further does not teach the specific distance of at least 1/2 inch.

		
Regarding claim 20, Hemingway further teaches the method of claim 18 further comprising sensing the engagement and disengagement of the latch and then sending a signal (paragraph 32) to a motor (22) to retract and extend the strike.

Regarding claim 22, Hemingway further teaches the method of claim 18 further comprising adjusting the distance of extension and retraction of the rotary latch (fig.2).

Regarding claim 23, Hemingway further teaches the method of claim 18 further comprising sensing any obstruction (capable via the “any other appropriate sensor” paragraph 32 -  to determine if the latch is engaged with the striker or not) between the door and the door frame and then precluding retraction of the strike. (paragraph 32).

Regarding claim 24, Hemingway further teaches the method of claim 18 further comprising moving the strike with an electric motor (22) drivingly connected to the strike. (fig.2)

Claims 1-4,6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. US 20100314890 (as applied to claim 18 above, for claim 21), and further in view of Carabalona US 7766397.  


a movable strike (20) mountable on the door post for movement between extended (at 12) and retracted (at 14) positions (paragraph 30); 
a rotary latch (latch mechanism & sensor; NOTE: Applicant’s rotary latch includes all of the latch components even the mounting plate, etc., based on Applicant’s figures, therefore, the rotary latch of Hemingway is also considered to be the entire latch mechanism including the sensor o) mountable on the door to releasably engage the strike; 
an electric motor (22) connected to the strike to move the strike between the extended and retracted positions; 
a switch (sensor) to send signals to actuate the motor when the rotary latch is fully engaged and disengaged from the strike (paragraphs 31-32); 
whereby, when the rotary latch fully engages the strike, the motor is actuated to move the strike from the extended position to the retracted position to fully close the door (paragraphs 30-34); and 
whereby when the latch disengages from the strike, the motor is actuated to move the strike from the retracted position to the extended position to prepare for a next door closing (paragraphs 30-34). (fig.1-6)
However, Hemingway does not explicitly teach that the switch is in the rotary latch. 
Carabalona teaches a strike and rotary latch assembly wherein the switch (332) in the rotary latch (200), wherein said switch sends signal to actuate the motor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with the modified placement of the switch to be in 

Regarding claim 2, Hemingway and further in view of Carabalona further teaches the power strike and rotary latch assembly of claim 1 further comprising an adjustable linkage (Hemingway, 28+26; NOTE: Linkage, as defined by Merriam-Webster online is, “a system of links;” a link, as defined by Merriam-Webster online is, “a connecting structure or an intermediate rod or piece for transmitting force or motion;” therefore, the gears 28,26 can be considered as part of the linkage.) between the motor and the strike to allow adjustment of the distance the strike moves between the extended and retracted positions. (Hemingway, fig.6)

Regarding claim 3, Hemingway and further in view of Carabalona further teaches the power strike and rotary latch assembly of claim 2 wherein the linkage comprises a drive link (Hemingway, 26) and a driven link (Hemingway, 28) adjustably (Hemingway, via engagement of teeth) coupled together (Hemingway, fig.6).

Regarding claim 4, Hemingway and further in view of Carabalona further teaches the power strike and rotary latch assembly of claim 3 wherein the links have adjustable meshing teeth to provide the strike distance adjustment (Hemingway, paragraph 30-31, fig.1-6).

Regarding claim 6, Hemingway and further in view of Carabalona further teaches the power strike and rotary latch assembly of claim 1 wherein movement of the strike to the retracted position increases seal pressure (Hemingway, compresses door seal, therefore increasing the seal pressure – paragraph 8) between the door and the door post.

Regarding claim 21, Hemingway further teaches the method of claim 20 with a switch.  However, Hemingway does not explicitly teach that the switch is positioned in the latch. 
Carabalona teaches a strike and rotary latch assembly wherein the switch (332) is positioned in the latch (200), wherein said switch sends signal to actuate the motor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with the modified placement of the switch is positioned in the latch, as taught by Carabalona, in order to sense movement of the latch directly as opposed to via other components (Carabalona). 

Claims 11, 13-16,19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. US 20100314890 (hereinafter referred to as Hemingway), as applied to claim 7 (for claim 11) and claim 18 (for claims 19, 25), and further in view of Strole et al. US 9644404 (hereinafter referred to as Strole). 

Regarding claim 11, Hemingway teaches the combination of claim 7 wherein the strike is powered however does not explicitly teach or show that the strike is powered independently of the rotary latch.
	Strole teaches a combination of a power strike and rotary latch with a pivotal vehicle door and door frame comprising: 
	a strike (28); 
	a rotary latch (latch, not labeled);
	wherein the strike is powered independently of the rotary latch (the latch can be actuated via a separate manual door handle or separate powered actuator – see col. 2 lines 53-60 – and the powered motor that actuates the strike is 42, therefore both are independently powered).


Regarding claim 13, Hemingway teaches the movable strike assembly for a vehicle door (abstract) having a rotary latch (latch mechanism, abstract), comprising: 
a pivot plate (34) pivotally mountable to a door post (supporting structure – abstract) of the vehicle; 
a strike (18,20) on the pivot plate adapted to be releasable captured by the latch;
an electric motor (22) drivingly connected to the pivot plate to reciprocally pivot the pivot plate and thereby move the strike between an extended position (at 12) when released from the rotary latch open and a retracted position (at 14) when captured by the rotary latch. 
However, Hemingway does not teach the motor being powered separately from the latch such that loss of power to the motor does not preclude operation of the latch.
Strole teaches the power strike and rotary latch comprising: 
	a strike (28); 
	a latch (latch, not labeled);
	an electric motor (not explicitly labeled, part of actuator 42) 
the motor being powered separately from the latch such that loss of power to the motor does not preclude operation of the latch (the latch can be actuated via a separate manual door handle– see col. 2 lines 53-60 ).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with the motor being powered separately from the 

Regarding claim 14, Hemingway further in view of Strole, further teaches the movable strike assembly of claim 13 further comprising an adjustable linkage (Hemingway, 26+28) between the motor and the strike to allow adjustment of the distance which the strike moves between the extended and retracted positions.(Hemingway fig,1-6).

Regarding claim 15, Hemingway further in view of Strole, further teaches the movable strike assembly of claim 14 wherein the linkage comprises a drive link (Hemingway 26) and a driven link (Hemingway 28) adjustable (Hemingway, via the engaged teeth) coupled together; and 
the links have adjustable meshing teeth (Hemingway, see fig.6) to provide the strike distance adjustment.

Regarding claim 16, Hemingway further in view of Strole, further teaches the movable strike assembly of claim 15 wherein movement of the strike to the retracted position increases seal pressure between the door and the door post (Hemingway, paragraph 8).

Regarding claim 19, Hemingway further in view of Strole further teaches the method of claim 18 further comprising powering the strike independently of the rotary latch for movement between the extended and retracted positions. 
However does not explicitly teach or show powering the strike independently of the rotary latch for movement between the extended and retracted positions.

	a strike (28); 
	a rotary latch (latch, not labeled);
	powering the strike independently of the rotary latch for movement between the extend and retracted positions (the latch can be actuated via a separate manual door handle or separate powered actuator – see col. 2 lines 53-60 – and the powered motor that actuates the strike is 42, therefore both are independently powered).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with the strike being powered independently of the rotary latch, as taught by Strole, in order to enable movement of the latch regardless of power to the strike. 

Regarding claim 25, Hemingway further teaches the method of claim 24 further comprising disconnecting the strike from the motor in the event of an electrical or mechanical failure to allow the door to be unlatched and latched.
However does not explicitly teach or show disconnecting the strike from the motor in the event of an electrical or mechanical failure to allow the door to be unlatched and latched.
	Strole teaches a combination of a power strike and rotary latch with a pivotal vehicle door and door frame comprising: 
	a strike (28); 
	a rotary latch (latch, not labeled);
	disconnecting the strike from the motor in the event of an electrical or mechanical failure to allow the door to be unlatched and latched. (the latch can be actuated via a separate manual door 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with disconnecting the strike from the motor in the event of an electrical or mechanical failure to allow the door to be unlatched and latched, as taught by Strole, in order to enable movement of the latch regardless of power to the strike. 


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. US 20100314890 (hereinafter referred to as Hemingway) and Carabalona US 7766397 (hereinafter referred to as Carabalona) as applied to claim 1, and further in view of Strole et al. US 9644404 (hereinafter referred to as Strole). 

Regarding claim 5, Hemingway and Carabalona teaches the power strike and rotary latch assembly of claim 1 wherein the motor is connected to a power source (although not explicitly labeled, Hemingway does disclose that the strike mechanism is powered, so there is a power source required to power said striker mechanism). However, the combined device of Hemingway and Carabalona does not teach a power source independent of the rotary latch whereby the rotary latch is operable in the absence of power to open the door.
	Strole teaches the power strike and rotary latch comprising: 
	a strike (28); 
	a rotary latch (latch, not labeled);

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hemingway with a power source independent of the rotary latch whereby the rotary latch is operable in the absence of power to open the door, as taught by Strole, in order to enable movement of the latch regardless of power to the strike. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to strike assemblies.
	Related art not applied: 
	Rechberg US 20130020919: does not teach the latch or electric motor. 
	Brose et al. US 20050218670: does not teach teeth of linkage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675